Citation Nr: 0018334	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and the appellant's chiropractor 

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1977 as 
well as periods of active duty for training with the Idaho 
State National Guard, including verified National Guard 
service from November 1962 to May 1963 and from August 4, 
1993 to August 18, 1993.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from October 1997 and 
January 1998 rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The veteran does not currently have an upper back 
disorder incident to any period of service or to any back 
disorder shown during any period of service.  

2.  In a June 1997 rating decision, the RO denied entitlement 
to service connection for a low back disorder.  The appellant 
was notified of the denial and of his appellate rights, but 
he did not file a timely notice of disagreement (NOD).

3.  The evidence associated with the claims file subsequent 
to the RO's June 1997 rating decision is so significant that 
it must be considered to decide fairly the merits of this 
claim.

4.  The veteran does not currently have a low back disorder 
incident to any period of service or to any back disorder 
shown during any period of service. 

5.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
disability evaluation for residuals of a right knee injury 
has been obtained by the RO.

6.  The veteran's service-connected residuals of a right knee 
injury are currently manifested by some limitation of motion, 
functional loss as evidenced by a limp and no more than 
moderate limitation of motion.   


CONCLUSIONS OF LAW

1.  The veteran's upper back disorder was not incurred in or 
aggravated by any period of service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

2.  The RO's June 1997 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 20.302, 20.1103 (1999).  

3.  The evidence received subsequent to the RO's June 1997 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

4.  The veteran's low back disorder was not incurred in or 
aggravated by any period of service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

5.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents three issues for review.  First, he 
contends that he is entitled to service connection for an 
upper back disorder.  He also argues that he has submitted 
new and material evidence sufficient to reopen and well 
ground a claim of entitlement to service connection for a low 
back disorder.  Finally, he alleges that he is entitled to a 
disability evaluation in excess of 20 percent for residuals 
of a right knee injury.  

I.  Entitlement to service connection for an upper back 
disorder. 

The veteran contends that he is entitled to service 
connection for an upper back disorder resulting from an 
injury he sustained in August 1993 during annual training 
with the Idaho State National Guard.  A veteran is entitled 
to service connection for a disability resulting from disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
"Active military, naval, and air service" is defined as 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  See 38 C.F.R. 
§ 3.6(a) (1999).  Service connection may also be established 
for certain disorders if they manifest within one year of the 
veteran's separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

The threshold question, however, which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim and the claim must fail.  See 
Epps v. Gober, 126 F. 3d. 1464, 1467-68 (1997).

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F. 
3d. at 1468.  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestations of the disease to the required 
extent within the prescribed time period.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumptive 
period and that the same condition currently exists.  This 
evidence must be medical, unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, 
the claim may still be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Initially, based on a review of service medical records, post 
service medical records, a July 1998 chiropractic opinion and 
a September 1998 VA opinion, the Board concludes that the 
veteran has submitted a well-grounded claim for service 
connection for an upper back disorder within the meaning of 
38 U.S.C. A. § 5107.  See Epps, 126 F. 3d at 1468; Murphy, 1 
Vet. App. at 81; Gilbert v. Derwinski,  1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to the veteran.  

National Guard service records dated August 1993 show that 
the veteran received treatment for his right thigh and for 
low back pain as a result of an injury that he sustained 
while moving an outhouse.  In September 1993, the veteran was 
noted to have low back pain which radiated up to his shoulder 
blades and down to his hips.  The examining physician 
indicated that there was no objective evidence or positive 
findings regarding the veteran's complaints and that physical 
examination suggested functional overlay and conscious 
embellishment of symptoms.  It was noted that the veteran 
would not benefit from any further treatment and the veteran 
was returned to duty.  

The veteran sought treatment for back pain at the Boise, 
Idaho VA Medical Center (VAMC) in September 1993.  At that 
time, he was diagnosed with low back pain and diffuse muscle 
spasm as a result of injuries sustained in August 1993.  A 
September 1993 VA physical therapy record indicates that the 
veteran's major problem appeared to be his upper back/neck 
with secondary low back pain.  

VA inpatient and outpatient records dated September 1993 to 
July 1997 as well as chiropractic records dated May 1996 to 
May 1997 show that the veteran continued to receive treatment 
for upper back pain.  In November 1996, the veteran was 
deemed disabled as defined by the Social Security Act due to 
diagnoses of fibromyalgia and arthritis of the spine.

During a July 1998 hearing at the RO, the veteran's treating 
chiropractor with Chiropractic Health Renewal testified that 
he believed that the veteran's August 1993 injury was a 
contributing factor, or was at least as likely as not the 
cause of the veteran's upper and lower back disorders.  The 
chiropractor also testified that it was at least as likely as 
not that the August 1993 injury had contributed more to the 
veteran's current back disorders than had the normal 
progression of the aging process.  The chiropractor offered 
no further explanation for his opinion and treatment records 
documenting the veteran's treatment with the chiropractor do 
not indicate that he had had the opportunity to review the 
veteran's claims file.  

The veteran was afforded a VA examination in September 1998 
and the examiner noted that the veteran's claims file was 
reviewed in conjunction with the examination.  The 
examination report shows that the VA examiner opined that 
"[i]t seems more likely that an arthritic condition is 
responsible for his back condition . . . . the back injury 
sustained in the National Guard in 1993, I believe is in part 
responsible for his present condition in addition to 
degenerative arthritis."  The veteran was diagnosed with 
chronic low back strain, degenerative arthritis of the lumbar 
and dorsal spine and degenerative arthritis of both knees.

The veteran was afforded another VA examination in March 1999 
at the request of the RO, to determine the degree of 
disability attributable to the August 1993 injury.  After 
reviewing the veteran's claims file, all x-rays of record and 
conducting a physical examination, the VA examiner opined 
that the veteran is not disabled.  The examiner also noted 
that while the veteran demonstrated functional pain 
behaviors, he had strikingly unremarkable neurological and 
musculoskeletal examinations.  The examiner opined that there 
was no indication on clinical, or radiographic examination 
that either the veteran's current back or knee disorders were 
related to any in-service incidents, including the August 
1993 injury. 

The veteran underwent a dynamic EMG flexion study as well as 
other studies with his chiropractor in February and April 
1999.  X-ray reports from a private physician dated in August 
and September 1999 show that the veteran has symptomatology 
attributable to longstanding disk disease at C5-6 and C6-7.

The Board is persuaded by the March 1999 VA opinion that the 
veteran's current upper back disorder is not the result of 
any in-service injury, including the injury which occurred in 
August 1993.  While the veteran's chiropractor specifically 
testified that it was at least as likely as not that the 
veteran suffers a current upper back disorder as a result of 
the August 1993 injury, he did not offer any reasons or bases 
to support this opinion.  Further, the September 1998 VA 
opinion is inconclusive, in that the examiner indicated that 
the veteran's back disorder was likely due to an arthritic 
condition as well as possibly being related to the August 
1993 injury.  In March 1999, the VA examiner had the benefit 
of reviewing the entire record, including the aforementioned 
opinions and the examiner was specifically requested to 
review the evidence of record to determine the etiology of 
the veteran's current upper back disorder.  The examiner 
conducted a thorough examination and determined that the 
veteran's upper back disorder is not related to any injury 
sustained during service, including the August 1993 injury.  
Accordingly, because the Board concludes that the veteran has 
not submitted competent medical evidence of a nexus between 
his current upper back disorder and his period of service, 
his claim for service connection for an upper back disorder 
is denied.  

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower back disorder. 

The veteran also requests the Board to reopen his claim of 
entitlement to service connection for a low back disorder on 
the basis that he has submitted new and material evidence 
that well-grounds his claim.  The Board observes that the 
veteran's claim of entitlement to service connection for a 
low back disorder was last considered and denied by the RO in 
a June 1997 rating decision.  The RO denied the veteran's 
claim on the basis that the veteran's National Guard service 
medical records did not document that the veteran sustained a 
trauma to the back, or that he acquired a permanent back 
disability as a result of his period of service with the 
National Guard.  As such, the RO concluded that the veteran's 
low back disorder was not one for which compensation was 
warranted, and the veteran's claim for service connection was 
denied. 

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c).  In this 
case, the veteran did not file an NOD after the RO's June 
1997 decision and the decision became final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Court has developed a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209, 218- 219 (1999).  The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If he 
or she has done so, the adjudicator must proceed to the 
second step, which requires determining whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the 
claim is deemed not well grounded, the adjudication process 
must halt, despite the request to reopen, because a claim 
that is not well grounded cannot be allowed.  Winters v. 
West, 12 Vet. App. 203, 206-207 (1999).  If the claim is 
found to be well grounded, the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, which requires an adjudication of the merits of the 
claim.  Id.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Pertinent evidence associated with the claims file since the 
RO's June 1997 denial includes (1) a VA x-ray report dated 
July 1997; (2) a VA examination report dated November 1997; 
(3) a transcript of the veteran's July 1998 hearing testimony 
given at the RO in Bosie, Idaho; (4) a VA examination report 
dated September 1998; (5) VA outpatient treatment records 
dated January to August 1998; (6) outpatient treatment 
records from Chiropractic Health Renewal dated February to 
April 1999; (7) VA outpatient treatment records dated June 
1999; (8) x-ray reports dated August to September 1999 
submitted with a waiver of RO consideration and (9) a 
Congressional inquiry dated in June 2000.

Collectively, this evidence shows that the veteran was 
diagnosed with degenerative changes of the cervical spine in 
July 1997 and low back pain, characterized as a severe 
disability in November 1997.  As previously mentioned, during 
a July 1998 hearing held at the RO, the veteran's 
chiropractor testified that the veteran's August 1993 injury 
is at least as likely as not the cause or a contributing 
factor with regard to the veteran's current upper and lower 
back disorders.  Further, the chiropractor also testified 
that it is at least as likely as not that the August 1993 
injury has been more of contributing factor to the veteran's 
current back disorders than the normal progression of the 
aging process.

Again, in the September 1998 VA examination report a VA 
examiner opined that "[i]t seems more likely that an 
arthritic condition is responsible for his back condition . . 
. . the back injury sustained in the National Guard in 1993, 
I believe is in part responsible for his present condition in 
addition to degenerative arthritis."  The examiner diagnosed 
the veteran with chronic low back strain, degenerative 
arthritis of the lumbar and dorsal spine and degenerative 
arthritis of both knees.

In March 1999, after reviewing the veteran's claims file, all 
x-rays of record and conducting a physical examination, a VA 
examiner opined that the veteran is not disabled.  Further, 
it was the examiner's opinion that there was no indication on 
clinical, or radiographic examination that either the 
veteran's current back or knee disorders were related to any 
in-service incidents, including the August 1993 injury. 

In this case, the Board concludes that the recently submitted 
evidence is both new and material.  In this regard, the 
veteran has submitted an opinion from a chiropractor that it 
is possible that there is a nexus between his current low 
back disorder and the injury which occurred in August 1993.  
This evidence was not previously available to the RO in June 
1997.  It is significant, and it must be considered in 
connection with evidence previously assembled in order to 
decide fairly the merits of this claim.  See 38 C.F.R. § 
3.156(a) (1999).  Accordingly, the claim is reopened.

The Board also concludes that the recently submitted evidence 
renders the veteran's claim of entitlement to service 
connection for a low back disorder well grounded within the 
meaning of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v.Derwinski, 1 Vet. App. 49, 
55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim. There is competent evidence of a current 
disability and competent medical evidence of a nexus between 
the current disability at issue and the veteran's active 
service.

However, in evaluating the evidence, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a low back disorder must be denied.  As previously discussed 
with regard to his claim of entitlement to service connection 
for an upper back disorder, the Board finds the March 1999 VA 
opinion persuasive.  In this regard, while the veteran's 
chiropractor links the veteran's current low back disorder to 
the August 1993 in-service injury, he fails to provide 
reasons or bases for his opinion.  Likewise, the opinion 
rendered by the VA examiner in September 1998 is inconclusive 
in that he attributes the veteran's low back disorder to the 
August 1993 in service incident and to degenerative 
arthritis.  On the other hand, the March 1999 VA opinion 
indicates that the veteran does not have a current back 
disability related to service and the examiner justifies this 
opinion with a discussion of the veteran's treatment history 
and the results of the March 1999 physical examination.  
Accordingly, because the veteran has not submitted competent 
medical evidence linking his current low back disorder to any 
period of service, his claim of entitlement to service 
connection must be denied.  

III.  Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.

The veteran contends that he is entitled to a disability 
evaluation in excess of 20 percent for residuals of a right 
knee disability.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements. The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).

Service medical records reflect that the veteran complained 
of right knee pain of a seven-month duration in November 
1973.  He reported swelling and pain and it was noted that he 
did not have full flexion or extension.  Diagnostic testing 
revealed a torn meniscus.  In April 1977, the veteran 
continued to complain of a popping sensation and of giving 
way.  Surgery was suggested, but the veteran declined.  By 
rating decision dated in June 1977, the RO granted service 
connection and a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (1999).  Because 
the veteran's 10 percent disability evaluation had been in 
effect for over 20 years, it is protected from reduction.  
See 38 C.F.R. § 3.951(b) (1999) (a disability which has been 
continuously rated for 20 or more years will not be reduced 
absent a showing that such rating was based upon fraud).

The veteran requested an increased disability evaluation in 
September 1997.  A November 1997 VA examination report 
reflects that the veteran had flexion of the right knee to 95 
degrees and extension to 0 degrees.  He was diagnosed with a 
severe disability of the right knee.  The veteran's 10 
percent disability evaluation was continued until a January 
1999 Hearing Officer's Decision.  At that time, the hearing 
officer increased the veteran's disability evaluation to 20 
percent pursuant to DC 5257 with an effective date of 
September 21, 1998.  The hearing officer's increase was based 
on the veteran's July 1998 hearing testimony and the results 
of a September 1998 VA examination.  During the July 1998 
hearing, the veteran testified that he experienced severe 
limitation of motion and pain and he took Ibuprofen and 
Tylenol 3 with Codeine for pain.  

The September 1998 VA examination report shows that the 
veteran had extension of the right knee to 0 degrees, flexion 
to 38 degrees and pain on extension and flexion of both 
knees.  Both of the veteran's knees were noted to be stable 
and there was no evidence of a positive Drawer sign, although 
limited flexion made examinations difficult.  There was no 
crepitation.  The examiner opined that the veteran had 
considerable functional loss, a definite limp and 
considerable limitation of range of motion of the right knee.  
In a hand written note on the examination report, the VA 
examiner indicated that the veteran had severe limitation of 
motion of the right knee.  X-rays of the right knee revealed 
mild to moderate osteopenia, but there was no x-ray evidence 
of arthritis.  However, the examiner diagnosed the veteran 
with degenerative arthritis of both knees.   

Despite the hearing officer's decision to increase the 
veteran's disability evaluation based on the aforementioned 
evidence, the veteran has expressed his desire for an 
evaluation in excess of the current 20 percent evaluation.  
As such, the issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).
The most recent evidence of record with regard to the 
veteran's right knee is a March 1999 VA examination report.  
In the report, the VA examiner notes that he had the 
opportunity to review the veteran's claims file.  Physical 
examination revealed range of motion from 0 to 135 degrees.  
Patellar grinding-type test did not produce patellofemoral 
crepitance.  In terms of a diagnosis, the examiner indicated 
that the veteran had patellar chondromalacia while in 
service, which has now essentially resolved.  The examiner 
opined that the veteran is not disabled and has functional 
pain behaviors.  However, the veteran's knee exams were 
unremarkable and the examiner had no indication on clinical 
examination or radiographic examination that the veteran has 
a knee impairment due to any incident of service.  The 
examiner stated that it was the veteran's perception that he 
is unable to do anything, but the examiner had no suggestions 
for any additional treatment.

The hearing officer evaluated the veteran's right knee 
disability as 20 percent disabling under 38 C.F.R. § 4.71a, 
DC 5257, based on a finding that the veteran has considerable 
functional loss evidenced by a limp.  Under DC 5257, other 
impairment of the knee, involving recurrent subluxation or 
lateral instability, a 20 percent disability evaluation is 
warranted for moderate impairment and a 30 percent evaluation 
is appropriate when impairment is severe.  The hearing 
officer noted that while the objective evidence of record did 
not warrant a 20 percent evaluation on the basis of 
limitation of flexion under DC 5260, the objective evidence 
of limitation of motion exceeded the requirements for a 10 
percent evaluation under DC 5260.  DC 5260 provides for a 10 
percent disability evaluation for limitation of flexion of 
the leg to 45 degrees.  A 20 percent evaluation is assignable 
for flexion limited to 30 degrees and a higher 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
Accordingly, based on the cumulative evidence of record 
establishing painful motion and functional loss, the hearing 
officer assigned a 20 percent evaluation under DC 5257.  The 
Board finds that the 20 percent rating is appropriate under 
DC 5257 and that this evaluation fully compensates the 
veteran for functional loss and pain.  

In making this determination, the Board also concludes that 
an evaluation in excess of 20 percent is not warranted 
pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995), because DC 5257 is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  By the same token, the 
record is devoid of evidence of ankylosis of the right knee 
or an associated impairment of the tibia or fibula, 
limitation of extension of the knee, or any other 
abnormality, such that a schedular evaluation in excess of 20 
percent would be for assignment under alternate rating 
criteria.  See 38 C.F.R. § 4.71a, DCs 5256, 5261, 5262 
(1999).  As such, the Board concludes that an increased 
evaluation and a separate evaluation are not warranted in 
this case.  

Additionally, the VA's General Counsel has issued opinions 
(VAOPGCPREC 23-97 and VAOPGCPREC 9-98) indicating that a 
claimant who has arthritis and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257, 
provided there is evidence of both arthritis and instability 
such that additional disability is shown.  Additional 
disability is shown when a veteran meets the criteria for a 
compensable evaluation under either DC 5260 or 5261, 
requiring either flexion limited to 45 degrees or extension 
limited to 10 degrees.  However, in this case there is no 
objective, or radiographic evidence of arthritis.  As such, 
the veteran is not entitled to a separate evaluation for 
arthritis.  Even assuming there was x-ray evidence of 
arthritis, given the most recent findings showing that the 
veteran has almost full range of motion of the knee to 135 
degrees (See 38 C.F.R. § 4.71a, Plate II showing full range 
of motion of the knee as being from 0 to 140 degrees), the 
veteran would be fully compensated by the current 20 percent 
evaluation for the level of impairment demonstrated.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, it is noted that while the veteran is 
unemployed, he has not furnished any allegations that his 
right knee disorder markedly interferes with the performance 
of such work.  As well, the record does not reflect any 
recent periods of hospitalization for management of the 
veteran's right knee disorder.  Also, in March 1999 the VA 
physician specifically indicated that the veteran is not 
disabled and that the only evidence of disability is the 
veteran's own perception that he is unable to do anything.  
Therefore, the Board concludes that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for an upper back disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

The claim of entitlement to service connection for a low back 
disorder is denied. 

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

